Exhibit 10.6

August 11, 2004

David M. Brewer
590 Madison Avenue
21st Floor
New York, NY 10022

Dear David:

        At the meeting of Board of Directors (the “Board”) of Toreador Resources
Corporation (the “Company”) held on May 16, 2002, the Board resolved to grant
you a stock option for 29,500 shares of the Company’s common stock, effective
February 14, 2002, at the price of $5.00 per share (the “Board Resolution”).
However, for various reasons, the stock option was not granted at that time.

        On or about June 14, 2004, the Company granted you an option to purchase
29,500 shares of the Company’s common stock at a price of $5.50 per share (the
“Option”). Although there was no formal consulting agreement between the Company
and you, the Company determined at such time to grant you the Option in
recognition of the consulting services you have previously provided to the
Company regarding the Company’s French prospects and in light of the Board
Resolution. The Option was granted in accordance with the terms of the 2002
Stock Option Plan Nonqualified Stock Option Agreement – Consultant dated as of
June 14, 2004. By execution hereof, you hereby agree that the Option shall be
deemed in full satisfaction of all obligations owing to you for any such
previous consulting services and shall be deemed to relieve the Company from any
obligation to you under the Board Resolution.

        Please acknowledge your agreement to the terms set forth in this letter
by signing a copy of this letter in the space provided below, which shall be
deemed effective as of June 14, 2004.

      Very truly yours,             TOREADOR RESOURCES CORPORATION            
By:    /s/ G. Thomas Graves III                                    Name:  G.
Thomas Graves III       Title:  President and CEO

Agreed and accepted as of June 14, 2004.

By:    /s/ David M. Brewer                             
          David M. Brewer